Citation Nr: 1008291	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and L.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to June 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In June 2007 the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

A September 10, 2007 Board decision denied the Veteran's 
claim of entitlement to service connection for a back 
disability.  The Veteran thereafter appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, upon an October 2008 Joint Motion For Remand 
(that moved the Court to vacate the Board's September 10, 
2007 decision), promulgated an Order on October 30, 2008 that 
granted the motion of the parties.  The granting of the 
motion had the effect of vacating the Board's September 10, 
2007 decision that denied entitlement to service connection 
for a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The October 2008 Joint Motion noted (page 1), in pertinent 
part, as follows:

The [Board's September 10, 2007 decision] 
is inadequate because the Board did not 
sufficiently address whether a VA 
examination was warranted to evaluate the 
etiology of the [Veteran's] back 
disability.  

While the September 10, 2007 Board decision did find that 
such an examination was not necessary to decide the Veteran's 
claim, the Joint Motion contains language that appears to 
state, at least implicitly, that the Veteran should be 
afforded a VA examination that addresses the medical matters 
presented by this appeal.

The October 2008 Joint Motion also noted (page 2) that while 
the Board acknowledged that the majority of the Veteran's 
service treatment records were unavailable, and referenced 
the case of O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), 
the Board, according to the Joint Motion, failed to "address 
whether VA fulfilled its heightened duty to consider the 
applicability of the benefit of the doubt rule."  The 
October 2008 Joint Motion also essentially noted (page 3) 
that the Board did not address whether the record contained 
credible lay evidence indicating that the Veteran's back 
disability was incurred in or associated with the Veteran's 
active service.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether the Veteran has a back 
disability related to service.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has a back disability that is related to 
service.

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for a back disability.  In 
adjudicating the claim, the AOJ must 
consider, in light of the unavailability 
of some of the Veteran's service 
treatment records, whether VA has 
fulfilled its heightened duty to consider 
the applicability of the benefit of the 
doubt rule, in accordance with the case 
of O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The AOJ must also address 
whether the record contains credible lay 
evidence indicating that the Veteran's 
back disability was incurred in or 
associated with the Veteran's active 
service.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





